Exhibit 10.3

  

January 11, 2017

 

Debra W. Struhsacker

3610 Big Bend Lane

Reno, NV 89509

 

Re: Second Extension Severance Compensation Agreement

 

Dear Debbie:

 

This letter serves to document the agreed terms of the amendment and extension
of the term of the Severance Compensation Agreement between you and Pershing
Gold Corporation dated as of September 19, 2013, as amended by the Letter
Agreement dated August 15, 2016.

 

Severance Compensation Agreement Amendment: The Severance Compensation Agreement
dated September 19, 2013 is hereby amended as follows:

 

Section 2. Term. Shall be deleted in its entirety and replaced with the
following language:

 

This Agreement shall be amended by the letter agreement between Employee and the
Company dated January 11, 2017. This Agreement, as amended, shall be effective
as of January 11, 2017 and shall expire on December 31, 2017; provided, however,
that the expiration of this agreement shall not affect the Employee’s rights to
receive any payments or benefits otherwise due as a result of a Separation from
Service occurring prior to the expiration of this agreement.

 

Please acknowledge your acceptance by signing in the space provided.

 

PERSHING GOLD CORPORATION Accepted and agreed this 11th day of January 2017.

 

By:  /s/ Stephen D. Alfers /s/Debra W. Struhsacker   Stephen D. Alfers Debra W.
Struhsacker   President and CEO Senior Vice President

 



 

